[Cite as State v. Tye, 2021-Ohio-2765.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                  :

                 Plaintiff-Appellee,            :
                                                              No. 109879
                 v.                             :

DESHAWN D. TYE,                                 :

                 Defendant-Appellant.           :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: DISMISSED
                 RELEASED AND JOURNALIZED: August 12, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-15-601956-A


                                          Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brian Kraft, Assistant Prosecuting Attorney,
                 for appellee.

                 Edward F. Borkowski, Jr., for appellant.


LISA B. FORBES, J.:

                Appellant DeShawn Tye (“Tye”) appeals his convictions and sentences

by the trial court, arguing that his convictions were not supported by sufficient

evidence and were against the manifest weight of the evidence. Because the trial

court’s sentencing entry fails to dispose of all counts of which Tye was convicted,
and because no other journal entry appears in the record resolving all charges

against him, no final appealable order exists. We therefore lack jurisdiction to

address the merits of Tye’s appeal, and we must dismiss it.

                              I. The Proceedings Below

               Tye was indicted on 34 counts consisting of, inter alia, attempted

murder, felonious assault, aggravated robbery, kidnapping, robbery, having

weapons while under disability, and failure to comply. The matter went to trial, and

the jury found Tye guilty of six counts of aggravated robbery, one count of

kidnapping, one count of failure to comply, four counts of having weapons while

under disability, and three counts of robbery (Counts 9, 11, 12, 13, 15, 16, 21, 22, 24,

25, 26, 28, 29, 30, and 32). Tye was sentenced to a total term of incarceration of 19

years.

               With the exception of Count 30, the sentencing entry separately set

forth the sentence for each charge and any accompanying specification and also

acknowledged which charges merged. With regard to Count 30, the entry did not

state a sentence. Instead, it noted that “Count 30 merges with Count 30.” Count 30

was not discussed during the sentencing hearing, and there is no other judgment

entry referencing Count 30. At oral argument, the parties acknowledged that the

statement that Count 30 would merge with Count 30 was likely a clerical error, but

there was still no sentence imposed for Count 30. Consequently, Tye was not

sentenced on all of the counts for which he was convicted.
                                II. Law and Analysis

              A court of appeals is a court of limited jurisdiction.       The Ohio

Constitution limits appellate jurisdiction to the review of judgments or final orders.

Ohio Constitution, Article IV, Section 3(B)(2); CitiMortgage, Inc. v. Roznowski, 139

Ohio St.3d 299, 2014-Ohio-1984, 11 N.E.3d 1140, ¶ 10. A final appealable order, as

defined by R.C. 2505.02, includes an order that “affects a substantial right in an

action that in effect determines the action and prevents a judgment[.]” R.C.

2505.02(B)(1). In a criminal matter, that means the journal entry of sentence must

comply with Crim.R. 32(C) and the interpretation of that rule by the Supreme Court

of Ohio and this court. State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893

N.E.2d 163. “A judgment of conviction is a final order subject to appeal under R.C.

2505.02 when the judgment entry sets forth (1) the fact of the conviction, (2) the

sentence, (3) the judge’s signature, and (4) the time stamp indicating the entry upon

the journal by the clerk.” State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958

N.E.2d 142, paragraph one of the syllabus.

              The Supreme Court of Ohio has held that a sentencing entry is final

and appealable when it fully resolves all counts “for which there were convictions.”

State ex rel. Davis v. Cuyahoga Cty. Court of Common Pleas, 127 Ohio St.3d 29,

2010-Ohio-4728, 936 N.E.2d 41, ¶ 2. See also State v. Jackson, 151 Ohio St.3d 239,

2017-Ohio-7469, 87 N.E.3d 1227, ¶ 11, quoting Davis at ¶ 2. Where a count in an

indictment is undisposed and remains pending, then an entry that disposes of some,
but not all of the charges, is not a final appealable order. State v. Craig, 159 Ohio

St.3d 398, 2020-Ohio-455, 151 N.E.3d 574, ¶ 21.

              In the instant matter, because there is no disposition for Count 30,

the sentencing entry does not constitute a final appealable order, and we are without

jurisdiction to address the merits of Tye’s appeal.

                                   III. Conclusion

              Because Tye was not sentenced on all of the charges for which he was

convicted, the sentencing entry is not a final appealable order. We therefore lack

jurisdiction to consider the appeal, and it must be dismissed.

             Accordingly, the appeal is dismissed.

      It is ordered that appellee recover of appellant costs herein taxed.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

EILEEN A. GALLAGHER, P.J., and
MICHELLE J. SHEEHAN, J., CONCUR